Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 14, 2016

                                     No. 04-16-00211-CV

                                     OWENS CORNING,
                                        Appellant

                                               v.

    Glenn HEGAR, Comptroller of Public Accounts of the State of Texas, and Ken Paxton,
                       Attorney General of the State of Texas,
                                      Appellees

                      From the 200th District Court, Travis County, Texas
                             Trial Court No. D-1-GN-15-001998
                       The Honorable Gisela D. Triana, Judge Presiding


                                        ORDER
       Appellant’s reply brief was due September 19, 2016. Appellant has filed an unopposed
motion seeking an additional fifteen days to file the reply brief. After review, we GRANT
appellant’s motion and ORDER appellant to file its reply brief in this court on or before October
4, 2016.

                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2016.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court